Citation Nr: 1433593	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to a compensable disability evaluation for residuals, arthroplasty, left second toe.

3.  Entitlement to a compensable disability evaluation for muscle contraction headaches. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the noncompensable disability evaluations for service-connected residuals, arthroplasty, left second toe and muscle contraction headaches, and denied service connection for throat cancer.  

The Board subsequently remanded the case for further development in March 2012.  That development was completed, and the case was returned to the Board for appellate review.

In a November 2012 rating decision, the RO increased the disability rating for service-connected muscle contraction headaches to 30 percent disabling, effective March 9, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after March 9, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Veteran underwent surgical correction of hammer toe of the left second toe in January 2012.  As the Veteran is claiming entitlement to an increased rating for residuals, arthroplasty, left second toe, the Board finds that this could be construed to include a claim for a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 (2014).   As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


The issues of entitlement to a compensable disability rating for residuals, arthroplasty, left second toe, an increased evaluation for muscle contraction headaches, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Service connection for squamous cell carcinoma, left tonsil, claimed as throat cancer, was granted in a November 2012 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for throat cancer.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for throat cancer, because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran's claim for service connection for throat cancer, recharacterized as squamous cell carcinoma, left tonsil, was granted in a November 2012 rating decision.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for throat cancer because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for throat cancer is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

Reasons for remand:  To secure outstanding VA treatment records; provide the Veteran with a contemporaneous examination of his residuals, arthroplasty, left second toe; develop and adjudicate a claim for TDIU; and ensure compliance with prior Board remand directives.

The Board remanded this case for further development in March 2012.  As part of that remand, the AOJ was instructed to obtain all available VA treatment records since October 2009 and associate them with the claims folder.  Although treatment records from the Lexington VA Medical Center (VAMC) from November 2010 to August 2012 have been associated with the electronic claims file, potentially relevant records from October 2009 to November 2010 remain outstanding.  A November 2010 podiatry consult from the Lexington-LD VAMC references a prior visit in May 2010.  Additionally, the Board notes that at the March 2011 VA examination, the Veteran reported that his headaches had worsened in the past one to two years, partially coincident in time with the VA treatment records missing from the file.  These outstanding records are therefore potentially relevant to the issues of entitlement to increased evaluations for muscle contraction headaches and residuals, arthroplasty, left second toe. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ must take action to locate the outstanding VA treatment records from October 2009 to November 2010.  Additionally, since the Board is remanding these claims for additional development, the AOJ should take the opportunity to obtain any more-recent VA treatment records which have not yet been included with the file.  

Next, the Board notes that subsequent to the Veteran's March 2011 VA examination regarding his left foot, the Veteran underwent an additional arthroplasty of his left second toe, in January 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As painful hammer toe requiring surgical intervention represents an increase in symptomatology since the most-recent VA examination, on remand, an additional VA examination should be ordered to document the current severity of the Veteran's service-connected residuals, arthroplasty, left second toe.  38 C.F.R. § 3.159(c)(4) (2014).  Additionally, the Board notes that an October 2007 VA examination report, March 2012 VA podiatry note, and January 2012 VA operation note documents arthritis and hallux valgus affecting the left foot, and hammertoe of the fourth toe of the left foot, respectively.  As part of the evaluation of the Veteran's left foot, an opinion should be sought as to whether any of the additional left foot or toe disabilities represent residuals associated with the Veteran's service-connected left second toe disability, or if they have been aggravated by such condition.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In this case, the Veteran told March 2011 VA examiner that he is unable to work 2-3 days per week because of symptoms relating to his service connected muscle contraction headaches, and that he is self-employed and has lost 26 weeks from work during the past 12 months due to his headaches.  As the issue of TDIU has been raised, it must be remanded for initial development.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all VA treatment records from  October 2009 to November 2010 and from August 2012 to the present from the Lexington VAMC, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, arrange for the Veteran to undergo a VA examination with an appropriate medical professional to determine the current severity of his service-connected residuals, arthroplasty, left second toe.  All indicated studies must be conducted, and all findings must be reported in detail.  

The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

To the extent feasible, the examiner should report on the progress of the Veteran's service-connected disability during the course of the appeal period, from July 2007 to present.  

The examiner should document other left foot/toe disabilities present during the appeal period, including but not limited to hallux valgus, hammer toe of the left fourth toe, and arthritis, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each disability was caused by, related to, or aggravated by the Veteran's service-connected residuals, arthroplasty, left second toe.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.
   
(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Send the Veteran a letter which provides proper and complete notice regarding the claim for entitlement to a TDIU.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on an extraschedular basis as per 38 C.F.R. § 4.16(b).  Enclose VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for the Veteran to complete, with instructions to return the form to the AOJ.

4.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

5.  After completing the above, and conducting any additional development deemed necessary,  readjudicate the issues of entitlement to a compensable rating for residuals, arthroplasty, left second toe, an increased evaluation for muscle contraction headaches, and a TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


